Citation Nr: 0612733	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-10 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection is warranted.  


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 RO rating decision, which 
determined that new and material evidence had been received 
to reopen the veteran's claim of entitlement to service 
connection for PTSD, and then denied the claim on the merits.  

Notwithstanding the RO's action to reopen the veteran's 
claim, the Board must make an independent assessment as to 
whether new and material evidence sufficient to reopen the 
veteran's claim has been received under 38 U.S.C.A. § 5108.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the 
Board is required to decide whether new and material evidence 
has been received preliminarily to addressing merits; what 
the RO may have determined in this regard is irrelevant).  
The issue on appeal is phrased accordingly.

In February 2006, the veteran appeared at the RO and 
testified at a hearing, which was conducted by the 
undersigned Veterans Law Judge who has been designated to 
make the final disposition of this proceeding for VA.  A 
transcript of that hearing has been associated with the 
claims file.  

The claim of entitlement to service connection for PTSD, 
reopened herein below, is being remanded to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran and his representative as to what further action 
is required on his part.




FINDING OF FACT

In a November 1996 rating decision, the Board denied the 
veteran's claim of entitlement to service connection for 
PTSD; evidence received since the November 1996 RO decision 
includes evidence that is not cumulative or redundant of 
evidence previously considered and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  
Regulations implementing the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  
The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received prior to that date.  

In any case, the Board's decision herein is completely 
favorable to the veteran such that no further action is 
required to comply with the VCAA and the implementing 
regulations relevant to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

As noted, the definition of new and material evidence has 
since been amended and is codified at 38 C.F.R. § 3.156(a) 
(2005).  The amended definition is not liberalizing, and 
applies only to an application to reopen a finally-decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claim, which was received in December 2000.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence that must be considered 
in determining whether there is a basis for reopening the 
claim is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In the present case, the RO in a rating decision dated in 
November 1996 denied the veteran's claim of entitlement to 
service connection for PTSD, on the basis that there was no 
diagnosis of PTSD.  In a letter dated in November 1996, which 
was remailed in January 1997 because the veteran had 
relocated, the RO informed him of its determination to deny 
service connection for PTSD, and of his rights to appeal the 
decision.  As the veteran did not appeal the RO's decision, 
it is considered final.  Notwithstanding the finality of the 
decision, the veteran's claim may be reopened if new and 
material evidence is received.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  

The last final disallowance of the veteran's claim in this 
case is the November 1996 RO rating decision.  As such, the 
Board will consider evidence submitted since this 
determination in order to ascertain whether that evidence is 
new and material to reopen the veteran's service connection 
claim.  

In the November 1996 decision, the RO considered the 
veteran's service personnel records and a statement from the 
veteran.  In his statement, the veteran described an incident 
whereby the ship he served aboard during service (the USS 
O'Brien) was fired upon in Vietnam during 1968-69, resulting 
in the death of one sailor and injury of another.  The 
service personnel records showed, among other things, that 
for the duration of his service the veteran was assigned to 
the USS O'Brien (DD-725) and received the Vietnam Service 
Medal for service during the period of December 1969 to March 
1970, which was a period that he qualified for hostile fire 
pay.  

The evidence received since the RO's November 1996 rating 
decision includes service medical records, private and VA 
medical records dated beginning in 2000, extracts of a naval 
ship history, and statements and testimony of the veteran.  
The private and VA medical records show that the veteran was 
initially diagnosed with PTSD in December 2000, and that the 
diagnosis was attributed to the veteran's experiences in 
Vietnam to include his ship having taken enemy artillery hits 
near the Vietnam shoreline.  At his hearing in February 2006, 
the veteran furnished additional details regarding his in-
service stressors, to include the date (December 25, 1969) 
that his ship was fired upon by the enemy, resulting in 
casualties.  Extracts of the veteran's ship, the USS O'Brien 
IV (DD725), indicate that it was stationed off the coast of 
the Republic of Vietnam in December 1969.  

In regard to the evidence submitted since the November 1996 
RO decision, the Board finds that it was not previously 
before the RO in November 1996 and is neither cumulative nor 
redundant.  In contrast to the medical evidence previously 
considered, the new evidence shows that the veteran now has a 
diagnosis of PTSD, the absence of which was the basis of the 
prior final denial of the veteran's claim.  Moreover, the 
diagnosis of PTSD appears to be related to an alleged 
stressor pertaining to experiences on board the USS O'Brien 
in the waters off the shore of Vietnam.  At the very least, 
the evidence contributes to a more complete picture of the 
veteran's current mental status as it relates to his period 
of service.  As such, the new evidence is significant because 
it is probative of the issue of whether the veteran has a 
current diagnosis of PTSD that may be rooted in an event 
experienced during service.  Moreover, given that the 
statements and testimony of the veteran, which describe his 
stressful experiences during service in Vietnam to which the 
diagnosis of PTSD appears to be attributed, are presumed 
credible, it appears that his current PTSD may be related 
back to an in-service stressor.    

In light of the fact that such medical evidence appears to 
support the veteran's contention that he has PTSD that can be 
related back to his period of service, the Board finds that 
the additionally-received evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  Thus, the Board finds that 
new and material evidence has been received since the 
November 1996 RO decision that denied service connection for 
PTSD, and that the claim is reopened.  


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
to that extent only the appeal is granted.  


REMAND

Prior to Board consideration of the merits of the veteran's 
claim of entitlement to service connection for PTSD, on a de 
novo basis, additional development is indicated. 

As noted herein above, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2005).  It is the third of these elements on which this 
case, in particular, turns.  

The veteran contends that he currently has PTSD that is 
related to a certain stressful experience in service.  The 
file shows that both VA and private examiners have diagnosed 
him with PTSD.  The reports of those examinations cite to a 
stressful experience in which the veteran's ship, the USS 
O'Brien, allegedly took on enemy hostile fire, resulting in 
casualties.  However, it is noted that the report of the 
stressor underpinning the diagnosis of PTSD has been 
inconsistent in the record.  Medical records, such as a 
February 2001 private report, a November 2001 inpatient VA 
record, and a February 2002 VA outpatient record, refer to a 
fellow sailor who was killed at the time that the veteran's 
ship allegedly under attack (in one record the man killed was 
a "close military friend" who was "blown up in the 
bathroom" of the ship).  However, the veteran himself was 
inconsistent in his statements and testimony regarding the 
stressor.  For example, at his hearing he could not recall if 
the sailor in the bathroom was killed or not.  

Extracts of ship history of the USS O'Brien indicate that it 
was stationed in the waters off the coast of the Republic of 
Vietnam in December 1969.  What has not been corroborated by 
the U.S. Army and Joint Services Records Research Center 
(JSRRC), formerly the U.S. Armed Services Center for Unit 
Records Research, or any other agency, is whether the 
veteran's ship did in fact receive hostile fire on Christmas 
Day 1969, as alleged by the veteran at his hearing, and 
whether the ship incurred casualties, also as alleged.  Given 
this information, particularly that which was furnished at 
the hearing, the RO should make an attempt at corroborating 
the veteran's stressor with JSRRC.   

In the event stressor verification is deemed obtained, the 
Board finds that a VA examination in connection with the 
veteran's PTSD claim is in order.  Such examination should 
specifically identify the stressor(s) supporting a diagnosis 
of PTSD, if any.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send a report of all 
statements pertaining to stressful events 
provided by the veteran in support of his 
claim and all associated documents to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), located at 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, Virginia  
22315-3802, or other appropriate agency.  
JSRRC, or other appropriate agency, should 
be requested to provide any information, 
such as deck logs, that might corroborate 
the veteran's alleged stressor(s).  A 
response, negative or positive, should be 
associated with the claims file.  The RO 
should, as indicated, undertake follow-up 
through appropriate channels to obtain 
verification of the veteran's claimed 
stressor(s).

2.  Following the above, the RO must make 
a specific determination as to whether 
each claimed stressor is sufficiently 
verified, based on a review of the entire 
evidentiary record.  All credibility 
issues related to this matter should be 
addressed at that time.

3.  If and only if any stressor is 
determined to be verified, and if 
otherwise indicated by the record, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination.  
The claims folder must be provided to the 
examiner and review of such should be 
reflected in the completed examination 
report.  All necessary tests and studies 
should be accomplished.  The RO must 
specify for the VA examiner the 
stressor(s) it has determined are 
corroborated by the evidence of record and 
instruct the examiner that only those 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examiner should specifically confirm 
or refute whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD.  If PTSD is diagnosed, the examiner 
should clearly identify the claimed events 
that are considered stressors supporting 
the diagnosis, and the examiner should 
fully explain why such stressors are 
considered sufficient under the standards 
of the fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  A complete rationale for any 
opinion expressed must be provided.

4.  After completion of the foregoing, the 
RO should adjudicate on the merits the 
veteran's claim of service connection for 
PTSD, based on a review of the entire 
evidentiary record.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received, but 
he has the right to submit additional evidence and argument 
on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


